EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT effective as of October 25, 2019 between Marinus
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and Joseph
Hulihan, MD, MS-HP (the “Employee”).

 

Recital:

 

The parties desire to enter into this Agreement so as to provide for the
employment of the Employee by the Company and for certain other matters in
connection with such employment, all as set forth more fully in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

 

1.                                      Duties.  The Company agrees that the
Employee shall be employed by the Company to serve as Chief Medical Officer of
the Company.  The Employee shall report to the Chief Executive Officer of the
Company (the “CEO”).  The Employee agrees to be so employed by the Company and
to devote  his best efforts to advance the interests of the Company and to
perform the duties customarily incident to the position of Chief Medical Officer
and such other duties assigned to the Employee by the CEO, provided such other
duties are commensurate with the Employee’s employment level at the Company.

 

2.                                      Term.  The Employee’s employment under
this Agreement shall continue in effect until terminated pursuant to Section 4
of this Agreement.

 

3.                                      Compensation.

 

(a)                                 Salary.  During the term of the Employee’s
employment under this Agreement, the Employee shall be paid an annual salary at
the rate of not less than $375,000 (the “Base Salary”).  The Base Salary may be
increased from time to time by the Board of Directors (the “Board”).  The Board
shall review the Base Salary at least annually at the end of each fiscal year of
the Company.  The Base Salary shall be paid in accordance with the Company’s
regular payroll practices.

 

(b)                                 Annual Bonus.  At the end of each fiscal
year of the Company that ends during the term of this Agreement, the Board shall
consider the award of a performance bonus to the Employee for such fiscal year
in an amount of up to 35% of the Employee’s Base Salary (the “Target Bonus”)
based upon the achievement of performance objectives established annually by the
Board or its Compensation Committee.  Whether the performance objectives for any
year have been achieved by the Employee shall be determined by the Board or its
Compensation Committee.  Notwithstanding the foregoing, all bonuses shall be
paid within two and one-half months after the close of each year.

 

(c)                                  Equity Incentive Programs.  The Employee
shall be eligible to participate in equity incentive programs established by the
Company from time to time to provide stock options and other equity-based
incentives to key employees of the Company in accordance with the terms of those
programs. All stock options and restricted stock awards

 

--------------------------------------------------------------------------------



 

granted to the Employee that vest over time shall, if the Employee’s employment
is terminated by the Company without Cause in accordance with Section 4(d) or
the Employee resigns from the Company’s employ for Good Reason in accordance
with Section 4(e), in each case upon or during the twelve-month period that
immediately follows a Change in Control (as defined in Section 4(h)), become
fully vested upon the termination of the Employee’s employment to the extent
permitted by the terms of the applicable plan and subject to the satisfaction by
the Employee of the requirements of Section 4(g) of this Agreement.

 

(d)                                 Vacation and Fringe Benefits.  The Employee
shall be entitled to 20 days’ paid vacation accrued monthly (1.66 days/month) ,
plus an additional two floating holidays and two personal days, as per Company
policy.  The Employee shall be entitled to participate in all insurance and
other fringe benefit programs of the Company to the extent and on the same terms
and conditions as are accorded to other officers and key employees of the
Company.

 

(e)                                  Reimbursement of Expenses.  The Employee
shall be reimbursed for all normal items of travel, entertainment and
miscellaneous business expenses reasonably incurred by the Employee on behalf of
the Company, provided that such expenses are documented and submitted in
accordance with the reimbursement policies of the Company as in effect from time
to time.

 

4.                                      Termination.

 

(a)                                 Death.  This Agreement shall automatically
terminate effective as of the date of the Employee’s death, in which event the
Company shall not have any further obligation or liability under this Agreement
except that the Company shall pay to the Employee’s estate:  (i) any portion of
the Employee’s Base Salary for the period up to the Employee’s date of death
that has been earned but remains unpaid; and (ii) any benefits that have accrued
to the Employee under the terms of the employee benefit plans of the Company,
which benefits shall be paid in accordance with the terms of those plans.

 

(b)                                 Total Disability.  The Company may terminate
the employment of the Employee immediately upon written notice to the Employee
in the event of the Disability (as that term is hereinafter defined) of the
Employee, in which event, the Company shall not have any further obligation or
liability under this Agreement except that the Company shall pay to the
Employee:  (i) any portion of the Employee’s Base Salary for the period up to
the date of termination that has been earned but remains unpaid; and (ii) any
benefits that have accrued to the Employee under the terms of the employee
benefit plans of the Company, which benefits shall be paid in accordance with
the terms of those plans.  For purposes of this Agreement, the term “Disability”
shall mean an illness, incapacity or a mental or physical condition that renders
the Employee unable or incompetent to carry out the job responsibilities that
the Employee held or the tasks that the Employee was assigned at the time the
disability commenced, as determined by the Board and supported by the opinion of
a physician.  The Employee shall fully cooperate with the physician retained to
furnish such opinion, including submitting to such examinations and tests as may
be requested by the physician.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Employee’s employment hereunder upon written notice to
the Employee for any of the

 

2

--------------------------------------------------------------------------------



 

following reasons:  (i) the Employee’s misuse of alcoholic beverages, controlled
substances or other narcotics, which misuse has had or is reasonably likely to
have a material adverse effect on the business or financial affairs of the
Company or the reputation of the Company; (ii) failure by the Employee to
cooperate with the Company in any investigation or formal proceeding; (iii) the
commission by the Employee of, or a plea by the Employee of guilty or nolo
contendere with respect to, or conviction of the Employee for, a felony (or any
lesser included offense or crime in exchange for withdrawal of a felony
indictment or charged crime that might result in a penalty of incarceration), a
crime involving moral turpitude, or any other offense that results in or could
result in any prison sentence; (iv) adjudication as an incompetent; (v) a breach
by the Employee of any material term of this Agreement, including the Employee’s
failure to faithfully, diligently and adequately perform the Employee’s duties
under this Agreement, that is not corrected within ten days after written notice
from the Company, which notice shall set forth the nature of the breach;
(vi) violation in any material respect of any of the Company’s rules,
regulations or policies; (vii) gross insubordination by the Employee in the
performance of the Employee’s duties under this Agreement; (viii) engaging in
any conduct, action or behavior that, in the reasonable opinion of the Company,
has had a material adverse effect on the reputation of the Company or the
Employee; (ix) any continued or repeated absence from the Company, unless the
absence is approved or excused by the CEO or the result of the Employee’s
illness, disability or incapacity (in which event the provisions of
Section 4(b) hereof shall control); or (x) misappropriation of any funds or
property of the Company, theft, embezzlement or fraud.  For the avoidance of
doubt, “Cause” shall not mean a failure to achieve scientific goals, financial
goals or forecasted timelines.  In the event that the Company shall discharge
the Employee pursuant to this Section 4(c), the Company shall not have any
further obligation or liability under this Agreement, except that the Company
shall pay to the Employee:  (i) any portion of the Employee’s Base Salary for
the period up to the date of termination that has been earned but remains
unpaid; and (ii) any benefits that have accrued to the Employee under the terms
of the employee benefit plans of the Company, which benefits shall be paid in
accordance with the terms of those plans.

 

(d)                                 Other Termination by the Company.  The
Company may terminate the employment of the Employee for any reason other than
one specified in Section 4(b) or 4(c) hereof immediately upon written notice to
the Employee, in which event the Employee shall be entitled to receive:  (i) any
portion of the Employee’s Base Salary for the period up to the date of
termination that has been earned but remains unpaid; (ii) any benefits that have
accrued to the Employee under the terms of any employee benefit plans of the
Company, which benefits shall be paid in accordance with the terms of those
plans; and (iii) subject to the satisfaction of the provisions of
Section 4(g) and the compliance by the Employee with all terms and provisions of
this Agreement that survive the termination of the Employee’s employment by the
Company, (A) the Employee’s Base Salary for a period of nine months, less
applicable taxes and withholdings, payable in accordance with the Company’s
regular payroll practices, with an accelerated payment of any balance upon the
occurrence of a Change in Control; provided, however, that if such termination
of employment shall occur within three months before or within twelve months
after the occurrence of a Change in Control (such period being referred to
herein as the “Change of Control Period”), the severance payable to the Employee
shall be increased to an amount equal to the Employee’s Base Salary for a period
of eighteen months and be payable in a single lump sum payment, less applicable
taxes and withholdings; (B) payment or reimbursement (upon presentation of proof
of payment) of the Employee’s medical insurance

 

3

--------------------------------------------------------------------------------



 

premiums at the same level as was in effect on the termination date eighteen
months if such termination of employment shall occur within the Change in
Control Period; and (C) if such termination shall occur within the Change in
Control Period, an amount equal to the Employee’s Target Bonus for one year plus
the Target Bonus for the year in which such employment termination shall occur
prorated based on the relative number of days in such year during which the
Employee was employed by the Company and/or its successor in the Change in
Control, payable in a single lump sum payment, less applicable taxes and
withholdings.  Any severance payments and lump sum payments due hereunder shall
commence as soon as administratively feasible within 60 days after the date of
the Employee’s termination of employment provided the Employee has timely
executed and returned the Release referred to in Section 4(g) and, if a
revocation period is applicable, the Employee has not revoked the Release;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the severance payments shall begin to be paid in
the second calendar year.  On the date that severance payments commence, the
Company will pay the Employee in a single lump sum payment, less applicable
taxes and withholding, the severance payments that the Employee would have
received on or prior to such date but for the delay imposed by the immediately
preceding sentence, with the balance of the severance payments to be paid as
originally scheduled.

 

(e)                                  Termination by the Employee for Good
Reason.  The Employee may terminate the Employee’s employment by providing
written notice to the Company of a breach constituting Good Reason.  “Good
Reason” shall be deemed to exist with respect to any termination of employment
by the Employee for any of the following reasons:  (i) any material failure by
the Company to comply with any material term of this Agreement; (ii) the
demotion of the Employee to a lesser position than described in Section 1 hereof
or a substantial diminution of the Employee’s authority, duties or
responsibilities as in effect on the date of this Agreement or as hereafter
increased; or (iii) a material diminution of the Executive’s Base Salary and
benefits, in the aggregate, unless such reduction is part of a Company-wide
reduction in compensation and/or benefits for all of its senior executives.  If
the Employee shall terminate the Employee’s employment hereunder for Good
Reason, the Employee shall be entitled to receive the same payments and benefits
on the same terms and conditions as would be applicable upon a termination of
the Employee’s employment by the Company without Cause, as provided in
Section 4(d) and subject to the satisfaction of the other provisions of this
Section 4(e).  The Employee may not resign with Good Reason pursuant to this
Section 4(e), and shall not be considered to have done so for any purpose of
this Agreement, unless (A) the Employee, within 60 days after the initial
existence of the act or failure to act by the Company that constitutes “Good
Reason” within the meaning of this Agreement, provides the Company with written
notice that describes, in particular detail, the act or failure to act that the
Employee believes to constitute “Good Reason” and identifies the particular
clause of this Section 4(e) that the Employee contends is applicable to such act
or failure to act; (B) the Company, within 30 days after its receipt of such
notice, fails or refuses to rescind such act or remedy such failure to act so as
to eliminate “Good Reason” for the termination by the Employee of the Employee’s
employment relationship with the Company, and (C) the Employee actually resigns
from the employ of the Company on or before that date that is six calendar
months after the initial existence of the act or failure to act by the Company
that constitutes “Good Reason.”  If the requirements of the preceding sentence
are not fully satisfied on a timely basis, then the resignation by the Employee
from the employ of the Company shall not be deemed to have been

 

4

--------------------------------------------------------------------------------



 

for “Good Reason,” the Employee shall not be entitled to any of the benefits to
which the Employee would have been entitled if the Employee had resigned from
the employ of the Company for “Good Reason,” and the Company shall not be
required to pay any amount or provide any benefit that would otherwise have been
due to the Employee under this Section 4(e) had the Employee resigned with “Good
Reason.”

 

(f)                                   Other Termination by the Employee.  The
Employee may terminate the Employee’s employment for any reason other than one
specified in Section 4(e) upon at least 30 days’ prior written notice to the
Company, which notice shall specify the effective date of the termination.  In
the event the Employee shall terminate the Employee’s employment pursuant to
this Section 4(f), the Company shall not have any further obligation or
liability under this Agreement, except that the Company shall pay to the
Employee:  (i) any portion of the Employee’s Base Salary for the period up to
the date of termination that has been earned but remains unpaid; and (ii) any
benefits that have accrued to the Employee under the terms of the employee
benefit plans of the Company, which benefits shall be paid in accordance with
the terms of those plans.

 

(g)                                 Execution of Release.  The Employee shall
not be entitled to any payments or benefits under Sections 4(d) or 4(e) unless
the Employee executes and does not revoke a Release and Agreement (the
“Release”), as drafted at the time of the Employee’s termination of employment,
including, but not limited to:

 

(i)                                     an unconditional release of all rights
to any claims, charges, complaints, grievances, known or unknown to the
Employee, against the Company, its affiliates or assigns, through the date of
the Employee’s termination from employment other than post-termination payments
and benefits pursuant to this Agreement;

 

(ii)                                  a representation and warranty that the
Employee has not filed or assigned any claims, charges, complaints, or
grievances against the Company, its affiliates, or assigns;

 

(iii)                               an agreement not to use, disclose or make
copies of any confidential information of the Company, as well as to return any
such confidential information and property to the Company upon execution of the
Release;

 

(iv)                              a mutual agreement to maintain the
confidentiality of the Release or disclose the reasons for any termination of
employment;

 

(v)                                 an agreement not to disparage the Company or
its officers, directors, stockholders, products or business; and

 

(vi)                              an agreement to indemnify the Company, or its
affiliates or assigns, in the event that the Employee breaches any portion of
this Agreement or the Release.

 

Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of the Employee’s execution of the Release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the

 

5

--------------------------------------------------------------------------------



 

Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

 

(h)                                 Definition of Change in Control.  As used in
this Agreement, the term “Change in Control” means:

 

(i)                                     any merger or consolidation in which
voting securities of the Company possessing more than 50% of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from the person holding those securities immediately prior
to such transaction and the composition of the Board following such transaction
is such that the directors of the Company prior to the transaction constitute
less than 50% of the Board membership following the transaction;

 

(ii)                                  any acquisition, directly or indirectly,
by a person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership of voting securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities; provided, however, that, no Change in Control shall be
deemed to occur by reason of the acquisition of shares of the Company’s capital
stock by an investor or group of investors in the Company in a capital-raising
transaction; or

 

(iii)                               any sale, transfer, exclusive worldwide
license or other disposition of all or substantially all of the assets of the
Company; or

 

(iv)                              within any 24-month period beginning on or
after the date hereof, the persons who were directors of the Company immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Company or the board of directors of any successor to the
Company, provided that any director who was not a director as of the date hereof
shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this Section 4(h)(iv), unless such election,
recommendation or approval was the result of an actual or threatened contested
election of directors pursuant to Regulation 14A under the Securities Exchange
Act of 1934 or any successor provision.

 

(i)                                    Base Salary Continuation.  The Base
Salary continuation set forth in Sections 4(d) and (e) above shall be intended
either (i) to satisfy the safe harbor set forth in the regulations issued under
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(Treas. Regs. 1.409A-1(n)(2)(ii)) or (ii) be treated as a Short-term Deferral as
that term is defined under Code section 409A (Treas. Regs. 1.409A-1(b)(4)).  To
the extent such continuation payments exceed the applicable safe harbor amount
or do not constitute a Short-term Deferral, the excess amount shall be treated
as deferred compensation under Code section 409A and as such shall be payable
pursuant to the following schedule: such excess amount shall be paid via
standard payroll in periodic installments in accordance with the Company’s usual
practice for its senior executives.  Solely for purposes of Code section 409A,
each installment payment is considered a separate payment.  Notwithstanding any
provision in this Agreement to

 

6

--------------------------------------------------------------------------------



 

the contrary, in the event that the Employee is a “specified employee” as
defined in Section 409A, any continuation payment, continuation benefits or
other amounts payable under this Agreement that would be subject to the special
rule regarding payments to “specified employees” under Section 409A(a)(2)(B) of
the Code shall not be paid before the expiration of a period of six months
following the date of the Employee’s termination of employment or before the
date of the Employee’s death, if earlier.

 

(j)                                    Parachute Provisions.  Notwithstanding
any provisions of this Agreement to the contrary:

 

(i)                                     If any of the payments or benefits
received or to be received by the Employee in connection with the Employee’s
termination of employment in respect of a Change in Control, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company (all such payments and benefits, being hereinafter referred to as the
“Total Payments”), would be subject to the excise tax (the “Excise Tax”) imposed
under Section 4999 of the Code, the Employee shall receive the Total Payments
and be responsible for the Excise Tax; provided, however that the Employee shall
not receive the Total Payments and the Total Payments shall be reduced to the
Safe Harbor Amount (defined below) if (A) the net amount of such Total Payments,
as so reduced to the Safe Harbor Amount (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to (B) the net amount of such Total Payment without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Employee would
be subject in respect of such unreduced Total Payments).  The “Safe Harbor
Amount” is the amount to which the Total Payments would hypothetically have to
be reduced so that no portion of the Total Payments would be subject to the
Excise Tax.

 

(ii)                                  For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (A) all of the Total Payments shall be treated as “parachute
payments” (within the meaning of Section 280G(b)(2) of the Code) unless, in the
opinion of tax counsel (“Tax Counsel”) selected by the accounting firm that was,
immediately prior to the Change in Control, the Company’s independent auditor
(the “Auditor”), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of Section 280G(b)(4)(A) of
the Code, (B) all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the base
amount (within the meaning of Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(C) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  If the Auditor is prohibited by applicable law
or regulation from performing the duties assigned to it hereunder, then a
different auditor, acceptable to both the Company and Employee, shall be
selected.  The fees and expenses of Tax Counsel and the Auditor shall be paid by
the Company.

 

7

--------------------------------------------------------------------------------



 

(iii)                               In the event it is determined that the Safe
Harbor Amount is payable to Employee, then the severance payments provided under
this Agreement that are cash shall first be reduced on a pro rata basis, and the
non-cash severance payments shall thereafter be reduced on a pro rata basis, to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax.

 

5.                                      Non-Disclosure and Non-Competition.

 

(a)                                 Non-Disclosure.  The Employee acknowledges
that in the course of performing services for the Company, the Employee will
obtain knowledge of the Company’s business plans, products, processes, software,
know-how, trade secrets, formulas, methods, models, prototypes, discoveries,
inventions, improvements, disclosures, names and positions of employees and/or
other proprietary and/or confidential information (collectively the
“Confidential Information”).  The Employee agrees to keep the Confidential
Information secret and confidential and not to publish, disclose or divulge to
any other party, and the Employee agrees not to use any of the Confidential
Information for the Employee’s own benefit or to the detriment of the Company
without the prior written consent of the Company, whether or not such
Confidential Information was discovered or developed by the Employee.  The
Employee also agrees not to divulge, publish or use any proprietary and/or
confidential information of others that the Company is obligated to maintain in
confidence.

 

(b)                                 Non-Competition.  The Employee agrees that,
except as set forth in Schedule A, attached hereto, during the Employee’s
employment by the Company hereunder and for an additional period of six
(6) months after the termination of the Employee’s employment hereunder (with
respect to central nervous system disorders and pediatric epilepsies) and a
period of twelve (12) months (with respect to status epilepticus and any other
Competitive Business), neither the Employee nor any corporation or other entity
in which the Employee may be interested as a partner, trustee, director,
officer, employee, agent, shareholder, lender of money or guarantor, or for
which the Employee performs services in any capacity (including as a consultant
or independent contractor) shall at any time during such period (i) be engaged,
directly or indirectly, in any Competitive Business (as that term is hereinafter
defined) or (ii) solicit, hire, contract for services or otherwise employ,
directly or indirectly, any of the employees of the Company.  For purposes of
this Section 5(b), the term “Competitive Business” shall mean any firm or
business organization that competes with the Company in the development and/or
commercialization of drugs that prevent or treat partial complex seizures,
post-traumatic stress disorder or fragile-x syndrome or any other
Ganaxolone-related technology, product or service being developed, manufactured,
marketed, distributed or planned in writing by the Company at the time of
termination of the Employee’s employment with the Company. The foregoing
prohibition shall not prevent any employment or engagement of the Employee,
after termination of employment with the Company, by any company or business
organization not substantially engaged in a Competitive Business as long as the
activities of any such employment or engagement, in any capacity, do not involve
work on matters related to any product or service being developed, manufactured,
marketed, distributed or planned in writing by the Company at the time of
termination of Employee’s employment with the Company.  The Employee’s ownership
of no more than 5% of the outstanding voting stock of a publicly traded company
shall not constitute a violation of this Section 5(b).  The Employee is entering
into this covenant not to compete to continue the Employee’s undertaking in the
Prior Agreement and in

 

8

--------------------------------------------------------------------------------



 

consideration of the additional agreements of the Company in this Agreement,
including but not limited to the rights of the Employee set forth in Sections
4(d) and 4(e).

 

6.                                      Inventions and Discoveries.

 

(a)                                 Disclosure.  The Employee shall promptly and
fully disclose to the Company, with all necessary detail, all developments,
know-how, discoveries, inventions, improvements, concepts, ideas, formulae,
processes and methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written by the Employee (whether or not at the
request or upon the suggestion of the Company, solely or jointly with others),
during the period of the Employee’s employment with the Company that (i) result
from, arise out of, or relate to any work, assignment or task performed by the
Employee on behalf of the Company, whether undertaken voluntarily or assigned to
the Employee within the scope of the Employee’s responsibilities to the Company,
or (ii) were developed using the Company’s facilities or other resources or in
Company time, or (iii) result from the Employee’s use or knowledge of the
Company’s Confidential Information, or (iv) relate to the Company’s business or
any of the products or services being developed, manufactured or sold by the
Company or that may be used in relation therewith (collectively referred to as
“Inventions”).  The Employee hereby acknowledges that all original works of
authorship that are made by the Employee (solely or jointly with others) within
the above terms and that are protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act.  The Employee
understands and hereby agrees that the decision whether or not to commercialize
or market any Invention developed by the Employee solely or jointly with others
is within the Company’s sole discretion and for the Company’s sole benefit and
that no royalty shall be due to the Employee as a result of the Company’s
efforts to commercialize or market any such Invention.

 

(b)                                 Assignment and Transfer.  The Employee
agrees to assign and transfer to the Company all of the Employee’s right, title
and interest in and to the Inventions, and the Employee further agrees to
deliver to the Company any and all drawings, notes, specifications and data
relating to the Inventions, and to sign, acknowledge and deliver all such
further papers, including applications for and assignments of copyrights and
patents, and all renewals thereof, as may be necessary to obtain copyrights and
patents for any Inventions in any and all countries and to vest title thereto in
the Company and its successors and assigns and to otherwise protect the
Company’s interests therein.  The Employee shall not charge the Company for time
spent in complying with these obligations.  If the Company is unable because of
the Employee’s mental or physical incapacity or for any other reason to secure
the Employee’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Employee’s agent and attorney in fact, to
act for and in the Employee’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by the Employee.

 

(c)                                  Company Documentation.  The Employee shall
hold in a fiduciary capacity for the benefit of the Company all documentation,
disks, programs, data, records, drawings, manuals, reports, sketches,
blueprints, letters, notes, notebooks and all other writings,

 

9

--------------------------------------------------------------------------------



 

electronic data, graphics and tangible information and materials of a secret,
confidential or proprietary information nature relating to the Company or the
Company’s business that are in the possession or under the control of the
Employee.  The Employee agrees that in connection with any research, development
or other services performed for the Company, the Employee will maintain careful,
adequate and contemporaneous written records of all Inventions, which records
shall be the property of the Company.

 

7.                                      Injunctive Relief.  The Employee
acknowledges that the Employee’s compliance with the agreements in Sections 5
and 6 hereof is necessary to protect the good will and other proprietary
interests of the Company and that the Employee is one of the principal
executives of the Company and conversant with its affairs, its trade secrets and
other proprietary information.  The Employee acknowledges that a breach of any
of the Employee’s agreements in Sections 5 and 6 hereof will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law; and the Employee agrees that in the event of any breach
of the aforesaid agreements, the Company and its successors and assigns shall be
entitled to injunctive relief and to such other and further relief as may be
proper.

 

8.                                      Full Agreement.  This Agreement amends,
restates and supersedes the Prior Agreement and all other consulting and
employment arrangements between the Employee and the Company, but shall not
supersede any existing confidentiality, nondisclosure, invention assignment or
non-compete agreement between the Employee and the Company.  Except as set forth
in the preceding sentence, this Agreement constitutes the entire agreement of
the parties concerning its subject matter and supersedes all other oral or
written understandings, discussions, and agreements, and may be modified only in
a writing signed by both parties.  The parties acknowledge that they have read
and fully understand the contents of this Agreement and execute it after having
an opportunity to consult with legal counsel.

 

9.                                      Amendments.  Any amendment to this
Agreement shall be made in writing and signed by the parties hereto.

 

10.                               Enforceability.  If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, then such
provision shall be deemed to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, or shall be deemed
excised from this Agreement, as the case may require, and this Agreement shall
be construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified or restricted
or as if such provision had not been originally incorporated herein, as the case
may be.

 

11.                               Construction.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the
Commonwealth of Pennsylvania.

 

12.                               Assignment.

 

(a)                                 By the Company.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.  This Agreement may be
assigned by the Company without the consent of the Employee.

 

10

--------------------------------------------------------------------------------



 

(b)                                 By the Employee.  This Agreement and the
obligations created hereunder may not be assigned by the Employee, but all
rights of the Employee hereunder shall inure to the benefit of and be
enforceable by the Employee’s heirs, devisees, legatees, executors,
administrators and personal representatives.

 

13.                               Notices.  All notices required or permitted to
be given hereunder shall be in writing and shall be deemed to have been given
when mailed by certified mail, return receipt requested, or delivered by a
national overnight delivery service addressed to the intended recipient as
follows:

 

If to the Company:

 

Marinus Pharmaceuticals, Inc.
100 Madsonford Road

5 Radnor Corporate Center; Suite 500

Attention:  Chief Executive Officer

 

If to the Employee, to address stated on the signature page to this Agreement.

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

 

14.                               Waivers.  No claim or right arising out of a
breach or default under this Agreement shall be discharged in whole or in part
by a waiver of that claim or right unless the waiver is supported by
consideration and is in writing and executed by the aggrieved party hereto or
such party’s duly authorized agent.  A waiver by any party hereto of a breach or
default by the other party hereto of any provision of this Agreement shall not
be deemed a waiver of future compliance therewith, and such provisions shall
remain in full force and effect.

 

15.                               Section 409A.  It is intended that this
Agreement be drafted and administered in compliance with section 409A of the
Code, including, but not limited to, any future amendments to Code section 409A,
and any other Internal Revenue Service or other governmental rulings or
interpretations (together, “Section 409A”) issued pursuant to Section 409A so as
not to subject the Employee to payment of interest or any additional tax under
Code section 409A.  The parties intend for any payments under this Agreement to
either satisfy the requirements of Section 409A or to be exempt from the
application of Section 409A, and this Agreement shall be construed and
interpreted accordingly.  In furtherance thereof, if payment or provision of any
amount or benefit hereunder that is subject to Section 409A at the time
specified herein would subject such amount or benefit to any additional tax
under Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or provision of
such amount or benefit could be made without incurring such additional tax.  In
addition, to the extent that any Internal Revenue Service guidance issued under
Section 409A would result in the Employee being subject to the payment of
interest or any additional tax under Section 409A, the parties agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall

 

11

--------------------------------------------------------------------------------



 

have the minimum economic effect necessary and be reasonably determined in good
faith by the Company and the Employee.

 

16.                               Survival of Covenants.  The provisions of
Sections 4, 5, 6 and 7 hereof shall survive the termination of this Agreement. 
Furthermore, each other provision of this Agreement that, by its terms, is
intended to continue beyond the termination of the Employee’s employment shall
continue in effect thereafter.

 

(Signature page follows.)

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

MARINUS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Scott Braunstein, MD

 

 

Scott Braunstein, MD

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

/s/ Joseph Hulihan, MD, MS-HP

 

 

Joseph Hulihan, MD, MS-HP

 

13

--------------------------------------------------------------------------------



 

Schedule A

 

Activities not subject to Section Section 5(b)

Non-Competition

 

1)                                     Continuing activities with pre-existing
contracted consulting/employment commitments (entered into prior to the
effective date of this Agreement) and/or minimal ownership interests (five
percent (5%) or less) in the following companies and/or their current or future
subsidiaries:

 

a)  Neuronasal, LLC

b)  Ophidion, Inc.

 

2)                                     Orderly transition of consulting
activities for Zynerba Pharmaceuticals, Inc.

 

14

--------------------------------------------------------------------------------